


Exhibit 10.29

 

ASPEN TECHNOLOGY, INC.

 

Amended and Restated Executive Retention Agreement

 

Aspen Technology, Inc., a Delaware corporation (the “Company”), and Antonio
Pietri (the “Executive”) enter into this Amended and Restated Executive
Retention Agreement (the “Agreement”) dated as of July 1, 2013 (the “Effective
Date”).

 

WHEREAS, the Company and the Executive are currently party to an Amended and
Restated Executive Retention Agreement, dated July 31, 2009 (the “Current
Agreement”);

 

WHEREAS, the parties desire to further amend and restate the Current Agreement
as of the date hereof in connection with the Executive’s agreement to assume the
role of Chief Executive Officer of the Company as of a future date;

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders;

 

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company that appropriate steps should be
taken to reinforce and encourage the continued employment and dedication of the
Company’s key personnel without distraction, including distraction from the
possibility of a change in control of the Company and related events and
circumstances.

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ and for other good and valuable consideration, the
parties agree that the Executive shall receive the severance benefits set forth
set forth below in the event the Executive’s employment with the Company is
terminated.

 

1.              Key Definitions.

 

As used herein, the following terms shall have the following respective
meanings:

 

1.1                               “Change in Control” means an event or
occurrence set forth in any one or more of subsections (a) through (d) below
(including an event or occurrence that constitutes a Change in Control under one
of such subsections but is specifically exempted from another such subsection)
and that is (i) a change in the ownership of the Company (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)), (ii) a change in effective control of the
Company (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)), or (iii)
a change in the ownership of

 

--------------------------------------------------------------------------------


 

a substantial portion of the assets of the Company (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(vii)):

 

(a)                                 the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
50% or more of either (x) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (y) the combined voting
power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided that for purposes of this subsection (1), the following
acquisitions shall not constitute a Change in Control:  (I) any acquisition
directly from the Company (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for common stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (III)
any acquisition by any corporation pursuant to a Business Combination (as
defined below) that complies with clauses (x) and (y) of Section 1.1(c); or

 

(b)                                 such time as the Continuing Directors (as
defined below) do not constitute a majority of the Board (or, if applicable, the
Board of Directors of a successor corporation to the Company), where the term
“Continuing Director” means at any date a member of the Board (x) who was a
member of the Board on the date of the execution of this Agreement or (y) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election, provided that there shall be excluded from this clause
(y) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

(c)                                  the consummation of a merger,
consolidation, reorganization, recapitalization or share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied:  (x)
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include a
corporation that as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”) in substantially the

 

2

--------------------------------------------------------------------------------


 

same proportions as their ownership of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, immediately prior to such
Business Combination, excluding for all purposes of this clause (x) any shares
of common stock or other securities of the Acquiring Corporation attributable to
any such individual’s or entity’s ownership of securities other than Outstanding
Company Common Stock or Outstanding Company Voting Securities immediately prior
to the Business Combination); and (y) no Person (excluding the Acquiring
Corporation or any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 50% or more of the then-outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or

 

(d)                                 the liquidation or dissolution of the
Company.

 

1.2                               “Change in Control Date” means the first date
during the Term (as defined in Section 2) on which a Change in Control occurs. 
Anything in this Agreement to the contrary notwithstanding, if (a) a Change in
Control occurs, or shall have been announced or agreed to, (b)  the Executive’s
employment with the Company is subsequently terminated, and (c) if the date of
termination is prior to the date of the actual or scheduled Change of Control
and it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably designed to effect a Change in Control or (ii) otherwise arose in
connection with or in anticipation of a Change in Control, such as, for example,
as a condition thereto or in connection with cost reduction or elimination of
duplicate positions, then for all purposes of this Agreement the “Change in
Control Date” shall mean the date immediately prior to the date of such
termination of employment.

 

1.3                               “Cause” means:

 

(a)                                 the Executive’s willful and continued
failure to substantially perform the Executive’s reasonable assigned duties
(other than any such failure resulting from incapacity due to physical or mental
illness, approved leave of absence or any failure after the Executive gives
notice of termination for Good Reason), which failure is not cured within 30
days after a written notice and demand for substantial performance is received
by the Executive from the Board of Directors of the Company which specifically
identifies the manner in which the Board of Directors believes the Executive has
not substantially performed the Executive’s duties; or

 

(b)                                 the Executive’s willful engagement in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company.

 

For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.

 

1.4                               “Good Reason” means the occurrence, without
the Executive’s prior written consent, of any of the events or circumstances set
forth in clauses (a) through (g) below.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the occurrence of any such event or circumstance, such
occurrence shall not be deemed to constitute Good Reason if, prior to the Date
of Termination specified in the Notice of Termination (each as defined in
Section 3) given by the Executive in respect thereof, such event or circumstance
has been fully corrected and the Executive has been reasonably compensated for
any losses or damages resulting therefrom (provided that such right of
correction by the Company shall apply only with respect to the first Notice of
Termination for Good Reason given by the Executive).

 

(a)                                 the assignment to the Executive of duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority or
responsibilities in effect immediately prior to the earliest to occur of (i) the
Change in Control Date, (ii) the date of the execution by the Company of the
initial written agreement or instrument providing for the Change in Control or
(iii) the date of the adoption by the Board of Directors of a resolution
providing for the Change in Control (with the earliest to occur of such dates
referred to herein as the “Measurement Date”), or any other action or omission
by the Company which results in a material diminution in such position,
authority or responsibilities;

 

(b)                                 a reduction in the Executive’s annual base
salary as in effect on the Measurement Date or as the same was or may be
increased thereafter from time to time;

 

(c)                                  the failure by the Company to (i) continue
in effect any material compensation or benefit plan or program (including
without limitation any life insurance, medical, health and accident or
disability plan and any vacation program or policy) (a “Benefit Plan”) in which
the Executive participates or which is applicable to the Executive immediately
prior to the Measurement Date, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan
or program, (ii) continue the Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of the Executive’s
participation relative to other participants, than the basis existing
immediately prior to the Measurement Date or (iii) award cash bonuses to the
Executive in amounts and in a manner substantially consistent with past practice
in light of the Company’s financial performance;

 

(d)                                 a change by the Company in the location at
which the Executive performs the Executive’s principal duties for the Company to
a new location that is both (i) outside a radius of 40 miles from the
Executive’s principal residence immediately prior to the Measurement Date and
(ii) more than 30 miles from the location at which the Executive performed the
Executive’s principal duties for the Company immediately prior to the
Measurement Date; or a requirement by the Company that the Executive travel on
Company business to a substantially greater extent than required immediately
prior to the Measurement Date;

 

(e)                                  the failure of the Company to obtain the
agreement from any successor to the Company to assume and agree to perform this
Agreement, as required by Section 6.1;

 

4

--------------------------------------------------------------------------------


 

(f)                                   a purported termination of the Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 3;

 

(g)                                  any failure of the Company to pay or
provide to the Executive any portion of the Executive’s compensation or benefits
due under any Benefit Plan within seven days of the date such compensation or
benefits are due, or any material breach by the Company of this Agreement or any
employment agreement with the Executive; or

 

(h)                                 any other material breach by the Company of
any of its obligations under this Agreement.

 

For purposes of this Agreement, any claim of “Good Reason” made by the Executive
shall be presumed to be correct unless the Company establishes by clear and
convincing evidence that Good Reason does not exist. The Executive’s right to
terminate the Executive’s employment for Good Reason shall not be affected by
the Executive’s incapacity due to physical or mental illness.

 

1.5                               “Disability” means the Executive’s absence
from the full-time performance of the Executive’s duties with the Company for
180 consecutive calendar days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.

 

2.              Term of Agreement.  This Agreement shall take effect upon the
Effective Date and shall expire upon the first to occur of (a) the expiration of
the Term (as defined below) if a Change in Control has not occurred during the
Term, (b) the date 12 months after the Change in Control Date, if the Executive
is still employed by the Company as of such later date, or (c) the fulfillment
by the Company of all of its obligations under Sections 4 and 5.2 and 5.3 if the
Executive’s employment with the Company terminates during the Term or within 12
months following the Change in Control Date.  “Term” shall mean the period
commencing as of the Effective Date and continuing in effect through July 31,
2015; provided, however, that commencing on August 1, 2015 and each August 1
thereafter, the Term shall be automatically extended for one additional year
unless, not later than six months prior to the scheduled expiration of the Term
(or any extension thereof), the Company shall have given the Executive written
notice that the Term will not be extended.

 

3.              Notice of Termination.

 

3.1                               Any termination of the Executive’s employment
by the Company or by the Executive (other than due to the death of the
Executive) shall be communicated by a written notice to the other party hereto
(the “Notice of Termination”), given in accordance with Section 7.  Any Notice
of Termination shall: (i) indicate the specific termination provision (if any)
of this Agreement relied upon by the party giving such notice, (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) specify the Date of Termination (as defined
below).  The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of

 

5

--------------------------------------------------------------------------------


 

Termination (which date may not be less than 30 days or more than 120 days after
the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may be.  In the event the Company fails to
satisfy the requirements of Section 3 regarding a Notice of Termination, the
purported termination of the Executive’s employment pursuant to such Notice of
Termination shall not be effective for purposes of this Agreement.

 

3.2                               The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting any such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 

3.3                               Any Notice of Termination for Cause given by
the Company must be given within 30 days of the occurrence of the event(s) or
circumstance(s) which constitute(s) Cause.  Prior to any Notice of Termination
for Cause being given (and prior to any termination for Cause being effective),
the Executive shall be entitled to a hearing before the Board of Directors of
the Company at which he may, at the Executive’s election, be represented by
counsel and at which he shall have a reasonable opportunity to be heard.  Such
hearing shall be held on not less than 15 days prior written notice to the
Executive stating the Board of Directors’ intention to terminate the Executive
for Cause and stating in detail the particular event(s) or circumstance(s) which
the Board of Directors believes constitutes Cause for termination.  Any such
Notice of Termination for Cause must be approved by an affirmative vote of at
least two-thirds of the members of the Board of Directors.

 

4.              Termination; Benefits to Executive.

 

4.1                               Termination Not Related to a Change in
Control.  Subject to Sections 4.5 and 8.1, if the Executive’s employment with
the Company is terminated by the Company without Cause and a Change in Control
Date has not occurred, then, provided that the Executive has delivered to the
Company (and the applicable revocation period has expired with respect to) a
signed general release substantially in the form attached hereto as Exhibit A
(the “Release”) during the 60 days following the Date of Termination, the
Executive shall be entitled to payments and benefits set forth below.  Unless
delayed by Section 4.5 or not payable under Section 8.1, the payments will begin
(or for lump sums will be made) in the first payroll period after the Release
becomes irrevocable, provided that if the 60th day falls in the calendar year
following the year of the Date of Termination, the payments will begin (or be
made) no earlier than the first payroll period of such later calendar year.  The
first payroll payment will include a make-up payment for the period that elapsed
between the Date of Termination and the payroll period in which payments begin:

 

(a)                                 For the 18 months following the Date of
Termination (the “Severance Period”), the Company shall pay to the Executive an
amount equal to Executive’s then current base salary, to be paid on the
Company’s normal payroll cycle during the Severance Period; provided that if any
payments would otherwise be due on or after March 15 of the calendar year next
succeeding the year in which termination occurs, then all payments that would

 

6

--------------------------------------------------------------------------------


 

otherwise be due after March 15 shall be paid to the Executive in a lump sum in
the payroll period on or immediately prior to March 15 of such next succeeding
year.

 

(b)                                 For the Severance Period or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to pay or provide benefits to the
Executive and the Executive’s family at least equal to those which would have
been provided to them if the Executive’s employment had not been terminated, in
accordance with the applicable medical, dental and vision plans (the “Benefit
Plans”)  in effect on the Date of Termination or, if more favorable to the
Executive and the Executive’s family, in effect generally at any time thereafter
with respect to other peer executives of the Company and its affiliated
companies (notwithstanding the foregoing, to the extent such payments are
taxable and extend beyond the period of time during which the Executive would be
entitled (or would, but for such arrangement, be entitled) to COBRA continuation
coverage under a group health plan of the Company, such payments shall be made
on a monthly basis).

 

(c)                                  The Company shall pay to the Executive in a
lump sum, in cash, the aggregate of the following amounts:

 

(i)                                     a pro rata portion of the Executive’s
target bonus for the then-current fiscal year, and

 

(ii)                                  in lieu of any further life, disability,
and accident insurance benefits (not including medical, dental or vision
insurance) (the “Other Plans”), an amount equal to the cost to the Executive of
providing such benefits, to the extent that the Executive is eligible to receive
such benefits immediately prior to the Notice of Termination, for the Severance
Period.

 

(d)                                 To the extent not previously paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive following the Executive’s termination of employment under
any plan, program, policy, practice, contract or agreement of the Company and
its affiliated companies, including any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay.

 

(e)                                  For purposes of determining eligibility
(but not the time of commencement of benefits) of the Executive for defined
benefit pension/retiree benefits, if any, to which the Executive is entitled,
the Executive shall be considered to have remained employed by the Company
through the Severance Period.  For the avoidance of doubt, the foregoing shall
not be deemed to include a 401(k) Plan or similar benefit.

 

(f)                                   The Company shall provide outplacement
services through one or more outside firms of the Executive’s choosing and
reasonably acceptable to the Company up to an aggregate of $45,000, with such
services to extend until the earlier of (i) 18 months following the termination
of Executive’s employment or (ii) the date the Executive secures full time
employment.

 

4.2                               Termination Related to a Change in Control. 
Subject to Sections 4.5 and 8.1, if a Change in Control Date occurs and the
Executive’s employment with the Company

 

7

--------------------------------------------------------------------------------


 

terminates within 12 months following the Change in Control Date, the following
provisions shall apply:

 

(a)                                 Termination Without Cause or for Good
Reason.  If the Executive’s employment with the Company is terminated by the
Company (other than for Cause, Disability or death) or by the Executive for Good
Reason within 12 months following the Change in Control Date, then, provided
that Executive has delivered to the Company (and the applicable revocation
period has expired with respect to) the Release within 60 days of the Date of
Termination, the Executive shall be entitled to the following payments and
benefits paid on the same timing described in Section 4.1:

 

(i)                                     The Company shall pay to the Executive
in a lump sum, in cash, the aggregate of the following amounts:

 

(A)                               the sum of (1) the Executive’s base salary
through the Date of Termination, and (2) the amount of any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
previously paid;

 

(B)                               the sum of (1) 1.5 multiplied by the
Executive’s annual base salary, and (2) the higher of the Executive’s target
bonus for the then-prior fiscal year or the Executive’s target bonus for the
then-current fiscal year; provided, however, that if the Date of Termination is
prior to the closing of the Change in Control, then the amount set forth in this
Section 4.2(a)(i)(B)(1) shall be paid on the same schedule as set forth in
Section 4.1(a) and the amount set forth in Section 4.2(a)(i)(B)(2) shall be paid
on the same schedule as the amount set forth in Section 4.1(c)(i); and

 

(C)                               in lieu of any further benefits under Other
Plans, an amount equal to the cost to the Executive of providing such benefits,
to the extent that the Executive is eligible to receive such benefits
immediately prior to the Notice of Termination, for the Severance Period.

 

(ii)                                  For the Severance Period, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to pay or provide benefits to the
Executive and the Executive’s family at least equal to those which would have
been provided to them if the Executive’s employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Measurement Date
or, if more favorable to the Executive and the Executive’s family, in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies (notwithstanding the foregoing, to the
extent such payments are taxable and extend beyond the period of time during
which the Executive would be entitled (or would, but for such arrangement, be
entitled) to COBRA continuation coverage under a group health plan of the
Company, such payments shall be made on a monthly basis).

 

(iii)                               To the extent not previously paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive following the Executive’s termination of

 

8

--------------------------------------------------------------------------------


 

employment under any plan, program, policy, practice, contract or agreement of
the Company and its affiliated companies.

 

(iv)                              For purposes of determining eligibility (but
not the time of commencement of benefits) of the Executive for defined benefit
pension/retiree benefits, if any, to which the Executive is entitled, the
Executive shall be considered to have remained employed by the Company through
the Severance Period. For the avoidance of doubt, the foregoing shall not be
deemed to include a 401(k) Plan or similar benefit.

 

(v)                                 With respect to the Executive’s equity-based
awards, (1) all of the then-unvested options to purchase shares of stock of the
Company held by the Executive shall become fully vested and immediately
exercisable in full, and shares of the Company received upon exercise of any
options will no longer be subject to a right of repurchase by the Company, (2)
all of the restricted stock then otherwise subject to repurchase by the Company
shall be deemed to be fully vested (i.e. no longer subject to a right of
repurchase or restriction by the Company), (3) all of the shares underlying
restricted stock units then otherwise subject to future grant or award shall be
fully granted, vested and distributed and no longer subject to a right of
repurchase by the Company or to any other performance conditions, and (4) all
then-vested and exercisable options (including for the avoidance of doubt the
options becoming exerciseable pursuant to this paragraph) shall continue to be
exercisable by the Executive for the Severance Period (but not later than the
original expiration date of such options).

 

(vi)                              The Company shall provide outplacement
services through one or more outside firms of the Executive’s choosing and
reasonably acceptable to the Company up to an aggregate of $45,000, with such
services to extend until the earlier of (i) 18 months following the termination
of Executive’s employment or (ii) the date the Executive secures full time
employment.

 

(b)                                 Resignation without Good Reason; Termination
for Death or Disability.  If the Executive voluntarily terminates the
Executive’s employment with the Company within 12 months following the Change in
Control Date, excluding a termination for Good Reason, or if the Executive’s
employment with the Company is terminated by reason of the Executive’s death or
Disability within 12 months following the Change in Control Date, then the
Executive (or the Executive’s estate, if applicable) shall be entitled to the
following payments and benefits:

 

(i)                                     The Company shall pay the Executive (or
the Executive’s estate, if applicable), in a lump sum, in cash, within 60 days
after the Date of Termination, the sum of (A) the Executive’s base salary
through the Date of Termination, and (B) the amount of any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
previously paid; and

 

(ii)                                  To the extent not previously paid or
provided, the Company shall timely pay or provide to the Executive (or the
Executive’s estate, if applicable) any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive

 

9

--------------------------------------------------------------------------------


 

following the Executive’s termination of employment under any plan, program,
policy, practice, contract or agreement of the Company and its affiliated
companies.

 

(c)                                  Termination for Cause.  If the Company
terminates the Executive’s employment with the Company for Cause within 12
months following the Change in Control Date, then the Executive shall be
entitled to the following payments and benefits:

 

(i)                                     The Company shall pay the Executive, in
a lump sum, in cash, within 60 days after the Date of Termination, the sum of
(A) the Executive’s base salary through the Date of Termination and (B) the
amount of any compensation previously deferred by the Executive, in each case to
the extent not previously paid; and

 

(ii)                                  To the extent not previously paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive following the Executive’s termination of employment under
any plan, program, policy, practice, contract or agreement of the Company and
its affiliated companies.

 

4.3                               Taxes.

 

(a)                                 Notwithstanding any other provision of this
Agreement, except as set forth in Section 4.3(b), in the event that the Company
undergoes a “Change in Ownership or Control” (as defined below), the Company
shall not be obligated to provide to the Executive a portion of any “Contingent
Compensation Payments” (as defined below) that the Executive would otherwise be
entitled to receive to the extent necessary to eliminate any “excess parachute
payments” (as defined in Section 280G(b)(1) of the Internal Revenue Code of
1986, as amended (the “Code”)) for the Executive.  For purposes of this Section
4.3, the Contingent Compensation Payments so eliminated shall be referred to as
the “Eliminated Payments” and the aggregate amount determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

 

(b)                                 Notwithstanding the provisions of Section
4.3(a), no such reduction in Contingent Compensation Payments shall be made if
(i) the Eliminated Amount (computed without regard to this sentence) exceeds
(ii) 110% of the aggregate present value (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of
the amount of any additional taxes that would be incurred by the Executive if
the Eliminated Payments (determined without regard to this sentence) were paid
to him (including, state and federal income taxes on the Eliminated Payments,
the excise tax imposed by Section 4999 of the Code payable with respect to all
of the Contingent Compensation Payments in excess of the Executive’s “base
amount” (as defined in Section 280G(b)(3) of the Code), and any withholding
taxes).  The override of such reduction in Contingent Compensation Payments
pursuant to this Section 4.3(b) shall be referred to as a “Section 4.3(b)
Override.”  For purpose of this paragraph, if any federal or state income taxes
would be attributable to the receipt of any Eliminated Payment, the amount of
such taxes shall be computed by multiplying the amount of the Eliminated Payment
by the maximum combined federal and state income tax rate provided by law.

 

10

--------------------------------------------------------------------------------

 

(c)                                  For purposes of this Section 4.3 the
following terms shall have the following respective meanings:

 

(i)                                     “Change in Ownership or Control” shall
mean a change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 280G(b)(2) of the Code.

 

(ii)                                  “Contingent Compensation Payment” shall
mean any payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.

 

(d)                                 Any payments or other benefits otherwise due
to the Executive following a Change in Ownership or Control that could
reasonably be characterized (as determined by the Company) as Contingent
Compensation Payments (the “Potential Payments”) shall not be made until the
dates provided for in this Section 4.3(d).  Within 10 days after each date on
which the Executive first becomes entitled to receive (whether or not then due)
a Contingent Compensation Payment relating to such Change in Ownership or
Control, the Company shall determine and notify the Executive (with reasonable
detail regarding the basis for its determinations) (i) which Potential Payments
constitute Contingent Compensation Payments, (ii) the Eliminated Amount and
(iii) whether the Section 4.3(b) Override is applicable.  Within 30 days after
delivery of such notice to the Executive, the Executive shall deliver a response
to the Company (the “Executive Response”) stating either (A) that he agrees with
the Company’s determination pursuant to the preceding sentence, or (B) that he
disagrees with such determination, in which case he shall set forth (i) which
Potential Payments should be characterized as Contingent Compensation Payments,
(ii) the Eliminated Amount, and (iii) whether the Section 4.3(b) Override is
applicable.  To the extent any Contingent Compensation Payments are required to
be treated as Eliminated Payments pursuant to this Section 4.3(d), then the
Potential Payments shall be reduced or eliminated, as determined by the Company,
in the following order: (A) any cash payments, (B) any taxable benefits, (C) any
nontaxable benefits, and (D) any vesting of equity awards, in each case in
reverse order beginning with payments or benefits that are to be paid the
farthest in time from the date that triggers the applicability of the excise
tax, to the extent necessary to maximize the Eliminated Payments.  If the
Executive states in the Executive Response that he agrees with the Company’s
determination, the Company shall make the Potential Payments to the Executive
within three business days following delivery to the Company of the Executive
Response (except for any Potential Payments which are not due to be made until
after such date, which Potential Payments shall be made on the date on which
they are due).  If the Executive states in the Executive Response that he
disagrees with the Company’s determination, then, for a period of 10 days
following delivery of the Executive Response, the Executive and the Company
shall use good faith efforts to resolve such dispute.  If such dispute is not
resolved within such 10-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  The Company shall, within
three business days following delivery to the Company of the Executive Response,
make to the Executive those Potential Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made

 

11

--------------------------------------------------------------------------------


 

(except for any such Potential Payments which are not due to be made until after
such date, which Potential Payments shall be made on the date on which they are
due).  The balance of the Potential Payments shall be made within three business
days following the resolution of such dispute.  Subject to the limitations
contained in Sections 4.3(a) and (b) hereof, the amount of any payments to be
made to the Executive following the resolution of such dispute shall be
increased by amount of the accrued interest thereon computed as set forth below.

 

(e)                              The provisions of this Section 4.3 are intended
to apply to any and all payments or benefits available to the Executive under
this Agreement or any other agreement or plan of the Company under which the
Executive receives Contingent Compensation Payments.

 

4.4                               Mitigation.  For the avoidance of doubt, the
Executive shall not be required to mitigate the amount of any payment or
benefits provided for in this Section 4 by seeking other employment or
otherwise.  Further, subject to Section 8.1, the amount of any payment or
benefits provided for in this Section 4 shall not be reduced by any compensation
earned by the Executive as a result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company or otherwise.

 

4.5                               Distributions.

 

(a)                                 Subject to this Sections 4.5 and 8.1,
payments or benefits under Section 4 of this Agreement shall begin only upon the
date of Executive’s “separation from service” (determined as set forth below)
which occurs on or after the Date of Termination.  The following rules shall
apply with respect to distribution of the payments and benefits, if any, to be
provided to Executive under Section 4 of the Agreement, as applicable:

 

(i)                                     It is intended that each installment of
the payments and benefits provided under Section 4 of the Agreement shall be
treated as a separate “payment” for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended, and the final Treasury regulations and
guidance issued thereunder (“Section 409A”).  Neither the Company nor Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A.

 

(ii)                                  If, as of the date of Executive’s
“separation from service” from the Company, Executive is not a “specified
employee” (each, for purposes of the Agreement, within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 4 of the Agreement.

 

(iii)                               If, as of the date of Executive’s separation
from service from the Company, Executive is a specified employee, then:

 

(A)                               Each installment of the payments and benefits
due under Section 4 of the Agreement that, in accordance with the dates and
terms set forth herein, will in all circumstances, regardless of when
Executive’s separation from service occurs, be paid within the short-term
deferral period (as defined under Section 409A) shall be treated as a short-term
deferral within the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent permissible under Section 409A; and

 

12

--------------------------------------------------------------------------------


 

(B)                               Each installment of the payments and benefits
due under Section 4 of the Agreement that is not described in this
Section 4.5(a)(iii)(A) and that would, absent this subsection, be paid within
the six-month period following Executive’s separation from service from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, Executive’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Executive’s separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of payments and benefits if and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury
Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service).  Any installments that qualify for the
exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no
later than the last day of Executive’s second taxable year following the taxable
year in which the separation from service occurs.

 

(b)                                 The determination of whether and when
Executive’s separation from service from the Company has occurred shall be made
and in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-1(h).  Solely for purposes of this
Section 4.5(b) “Company” shall include all persons with whom the Company would
be considered a single employer under Section 414(b) and 414(c) of the Code.

 

(c)                                  All reimbursements and in-kind benefits
provided under the Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in the
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

 

5.              Disputes; Expenses.

 

5.1                               Disputes.  All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing.  Any rejection by the Board
of Directors of a claim for benefits under this Agreement shall be delivered to
the Executive in writing and shall set forth the specific reasons for the
rejection and the specific provisions of this Agreement relied upon.

 

5.2                               Expenses.  Subject to Sections 4.5 and 8.1,
the Company agrees to pay as incurred, the expenses of one law firm to review
and negotiate this Agreement, and, to the fullest extent permitted by law, all
legal, accounting and other fees and expenses which the Executive may reasonably
incur as a result of any claim or contest (regardless of the outcome thereof) by
the Company, the Executive or others regarding the validity or enforceability
of, or liability

 

13

--------------------------------------------------------------------------------


 

under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive regarding the amount of
any payment or benefits pursuant to this Agreement), plus in each case interest
on any delayed payment at the applicable rate for prejudgment interest then in
effect in the Commonwealth of Massachusetts.

 

5.3                               Compensation During a Dispute.  Subject to
Sections 4.5 and 8.1, if rights of the Executive to receive benefits under
Section 4 (or the amount or nature of the benefits to which he is entitled to
receive) are the subject of a dispute between the Company and the Executive, the
Company shall continue (a) to pay to the Executive the Executive’s base salary
in effect as of the Measurement Date and (b) to provide benefits to the
Executive and the Executive’s family at least equal to those which would have
been provided to them, if the Executive’s employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Measurement Date,
until such dispute is resolved.  Following the resolution of such dispute, the
sum of the payments made to the Executive under clause (a) of this Section 5.3
shall be deducted from any cash payment which the Executive is entitled to
receive pursuant to Section 4; and if such sum exceeds the amount of the cash
payment which the Executive is entitled to receive pursuant to Section 4, the
excess of such sum over the amount of such payment shall be repaid (without
interest) by the Executive to the Company within 120 days of the resolution of
such dispute.

 

6.              Successors.

 

6.1                               Successor to Company.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
breach of this Agreement and shall constitute Good Reason if the Executive
elects to terminate employment, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.  As used in this Agreement, “Company” shall mean
the Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise.

 

6.2                               Successor to Executive.  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive should die while any amount would still
be payable to the Executive or the Executive’s family hereunder if the Executive
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the executors,
personal representatives or administrators of the Executive’s estate.

 

7.              Notice.  All notices, instructions and other communications
given hereunder or in connection herewith shall be in writing.  Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
Aspen Technology, Inc.; ATTN: General Counsel; 200 Wheeler Road; Burlington,

 

14

--------------------------------------------------------------------------------


 

MA 01803, and to the Executive at the Executive’s address indicated on the
signature page of this Agreement (or to such other address as either the Company
or the Executive may have furnished to the other in writing in accordance
herewith).  Any such notice, instruction or communication shall be deemed to
have been delivered five business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent via a reputable nationwide overnight courier service. Either
party may give any notice, instruction or other communication hereunder using
any other means, but no such notice, instruction or other communication shall be
deemed to have been duly delivered unless and until it actually is received by
the party for whom it is intended.

 

8.              Miscellaneous.

 

8.1                               Non-Disclosure and Non-Competition and
Non-Solicitation.  The Executive acknowledges and reaffirms the Executive’s
obligations with respect to non-disclosure, non-competition, and
non-solicitation (and any other restrictions) reflected in the Proprietary and
Confidential Information and Non-Competition and Non-Solicitation Agreement
dated as of the date hereof and attached hereto.  Notwithstanding any other
provision of this Agreement, in the event the Executive is deemed by the Company
to have violated Section 3(a) of such Proprietary and Confidential Information
and Non-Competition and Non-Solicitation Agreement, the Company shall provide
notice to the Executive and, upon the deemed delivery of such notice pursuant to
Section 7, all amounts payable or benefits to be provided by the Company under
Section 4 shall no longer be due and payable or required to be provided.

 

8.2                               Section 409A of the Code. This Agreement is
intended to comply with the provisions of Section 409A and the Agreement shall,
to the extent practicable, be construed in accordance therewith.  Terms defined
in the Agreement shall have the meanings given such terms under Section 409A if
and to the extent required in order to comply with Section 409A.

 

8.3                               Employment by Subsidiary.  For purposes of
this Agreement, the Executive’s employment with the Company shall not be deemed
to have terminated solely as a result of the Executive continuing to be employed
by a wholly-owned subsidiary of the Company.

 

8.4                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

8.5                               Injunctive Relief.  The Company and the
Executive agree that any breach of this Agreement by the Company is likely to
cause the Executive substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Executive shall have the right to specific performance and
injunctive relief.

 

8.6                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the internal
laws of the Commonwealth of Massachusetts, without regard to conflicts of law
principles.

 

15

--------------------------------------------------------------------------------


 

8.7                               Waivers.  No waiver by the Executive at any
time of any breach of, or compliance with, any provision of this Agreement to be
performed by the Company shall be deemed a waiver of that or any other provision
at any subsequent time.

 

8.8                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original but both of
which together shall constitute one and the same instrument.

 

8.9                               Tax Withholding.  Any payments provided for
hereunder shall be paid net of any applicable tax withholding required under
federal, state or local law.

 

8.10                        Entire Agreement.  Except as set forth in this
Section 8.10, this Agreement sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled.  Notwithstanding the
preceding sentence, the agreement referenced in Section 8.1 remains in full
force and effect.

 

8.11                        Amendments.  This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Executive.

 

8.12                        Executive’s Acknowledgements.  The Executive
acknowledges that the Executive: (a) has read this Agreement; (b) has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of the Executive’s own choice or has voluntarily declined to seek
such counsel; (c) understands the terms and consequences of this Agreement; and
(d) understands that the law firm of K&L Gates LLP is acting as counsel to the
Company in connection with the transactions contemplated by this Agreement, and
is not acting as counsel for the Executive.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ASPEN TECHNOLOGY, INC.

 

 

 

By:

/s/ Don Casey

 

 

Name: Don Casey

 

 

Title: Director

 

 

 

 

 

 

 

 

/s/ Antonio Pietri

 

 

Antonio Pietri

 

 

 

Address:

143 Lincoln St.

 

 

 

 

 

Lexington, MA 02421

 

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (the “General Release”) is being executed by
Antonio Pietri (“Employee”), for and in consideration of certain amounts payable
under the Amended and Restated Executive Retention Agreement (the “Agreement”)
entered into between him and Aspen Technology, Inc. (the “Company”), dated as of
[                ], 2013.  Employee agrees as follows:

 

Employee, on behalf of himself and his agents, heirs, executors, administrators,
successors and assigns, hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its officers, directors,
stockholders, corporate affiliates, subsidiaries, parent companies, agents and
employees (each in their individual and corporate capacities) (hereinafter, the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that he ever had or now has
against the Released Parties, including, but not limited to, any and all claims
arising out of or relating to his employment with and/or separation from the
Company, including, but not limited to, all claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601
et seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29
U.S.C. § 2101 et seq., Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. 1514(A), the Rehabilitation Act of 1973,
29 U.S.C. § 701 et seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681 et
seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.
§ 1001 et seq., Employee Order 11246, and Employee Order 11141, all as amended;
all claims arising out of the Massachusetts Fair Employment Practices Act,
M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil Rights Act, M.G.L. c. 12,
§§ 11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and
M.G.L. c. 214, § 1C, the Massachusetts Labor and Industries Act, M.G.L. c. 149,
§ 1 et seq., the Massachusetts Privacy Act, M.G.L. c. 214, § 1B, and the
Massachusetts Maternity Leave Act, M.G.L. c. 149, § 105D, all as amended; all
common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract, all claims to any non-vested ownership
interest in the Company, contractual or otherwise, and any claim or damage
arising out of his employment with and/or separation from the Company (including
a claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that (a) nothing in this General Release prevents Employee from filing a charge
with, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission or a state fair employment practices agency
(except that Employee acknowledges that he may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding); and
(b) this General Release does not include (i) any right to vested benefits to
which Employee may be entitled under any Company benefit plan; (ii) any rights
Employee may have under the terms of this General Release; (iii) any right to
indemnification arising out of Employee’s employment with the Company pursuant
to any policy

 

17

--------------------------------------------------------------------------------


 

of insurance maintained by the Company; and (iv) any rights that the Employee
has under the Agreement.

 

Employee acknowledges that he has been given at least twenty-one (21) days to
consider this General Release, and that the Company advised him to consult with
an attorney of his own choosing prior to signing this General Release. Employee
understands that he may revoke this General Release for a period of seven
(7) days after he signs this General Release by notifying the Company’s General
Counsel, in writing, and the General Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period. 
Employee understands and agrees that by entering into this General Release, he
is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefits
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

 

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year set forth below.

 

ASPEN TECHNOLOGY, INC.

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

18

--------------------------------------------------------------------------------
